--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.1


2011 Long Term Incentive Plan


The Mid-America Apartment Communities, Inc., or MAA, 2011 Long Term Incentive
Program, or Plan, covers the twelve month performance period beginning on
January 1, 2011 and ending on December 31, 2011.  Any awards earned under the
Plan will be issued in shares of restricted stock of MAA based on MAA’s closing
common stock price on the first market day of 2011. All shares issued under the
Plan will be issued pursuant and subject to MAA’s 2004 Stock Plan, or the 2004
Plan. The amount of awards earned will be based on a percentage of annual base
salary as of November 1, 2010. The percentage of base salary earned will be
split between three categories: Absolute Total Shareholder Return, or TSR,
Relative TSR and FFO per Diluted Share and Unit. Participants will have total
award opportunity percentages between 0% and 150%.


Each category will operate as follows:


Absolute TSR


The Absolute TSR category will be earned dependent on MAA TSR performance over
the performance period reaching pre-defined levels. Absolute TSR must reach a
pre-defined minimum level over the performance period to earn any shares of
restricted stock.


Any shares of restricted stock earned in the Absolute TSR category will be
issued on March 1, 2012 and will vest 50% on March 1, 2012 and 50% on March 1,
2013, dependent upon continued employment in good standing through each vest
date.


Relative TSR


The Relative TSR category will be earned dependent on MAA TSR performance over
the performance period as compared to the Apartment REIT Sector reaching
pre-defined levels. Relative TSR must reach a pre-defined minimum level over the
performance period to earn any shares of restricted stock.


Any shares of restricted stock earned in the Relative TSR category will be
issued on March 1, 2012 and will vest 50% on March 1, 2012 and 50% on March 1,
2013, dependent upon continued employment in good standing through each vest
date.


TSR Calculations


For purposes of this Plan, all TSR performance will be calculated as the change
in closing common stock price plus dividends on an annualized basis. The
beginning price for all TSR calculations will be the closing market price on the
first market day of 2011. The ending closing price for TSR calculations will
equal the average of all of the closing prices in the month of December 2011.


FFO per Diluted Share and Unit


The FFO per Diluted Share and Unit, or FFO per Share, category will be dependent
upon MAA’s average FFO per Share growth for the three calendar years of 2009,
2010 and 2011 as compared to the average FFO per Share growth for the Apartment
REIT Sector for 2009, 2010 and 2011, reaching pre-defined levels. FFO per Share
must reach a pre-defined minimum level over the performance period to earn any
shares of restricted stock.


The Compensation Committee of the Board of Directors has the authority to adjust
disclosed FFO per Share values as they deem appropriate to remove the impact of
anomalies on the calculation.


Any shares of restricted stock earned in the FFO per Share category will be
issued on March 1, 2012 and will vest 50% on March 1, 2012 and 50% on March 1,
2013, dependent upon continued employment in good standing through each vest
date.


Apartment REIT Sector


The Apartment REIT Sector performances will be the average of the following
companies: AEC, AIV, AVB, BRE, CLP, CPT, EQR, ESS, HME, PPS, and UDR. For TSR
calculations, any individual company will be excluded from the average if that
company announces a material event which impacts their stock performance. An
example of a material event would be an announcement resulting in the stock of
the company no longer trading in its current form (due to a merger, the company
going private, etc.).


Stock Prices


All stock prices are on a consolidated exchange basis and will be as reported by
Yahoo Finance.


Dividends


Participants will be eligible to receive dividends on earned and issued shares
of restricted stock during any and all applicable vesting periods.


Termination of Employment


Neither the adoption of the Plan nor the granting of any award under the plan
shall confer upon any employee of MAA any right to continued employment with
MAA, nor shall it interfere in any way with the right, if any, of MAA to
terminate the employment of any employee at any time for any reason.


For purposes of the Plan, the following terms shall have the meanings ascribed
to such terms in the 2004 Plan:


·  
Cause

·  
Change in Control

·  
Disability

·  
Retirement



In the event that a Participant voluntarily terminates his or her employment
with MAA (other than as a result of Retirement) or such employee’s employment is
terminated by MAA with Cause, all issued and vested shares will be retained by
the Participant and any issued but unvested shares shall be immediately
forfeited.


If a Participant’s employment with MAA is terminated as a result of death,
Disability, Retirement, or without Cause, all issued and vested shares will be
retained by the Participant and all issued an unvested shares will immediately
vest upon the occurrence of such termination.


All issued but unvested shares shall automatically vest upon a Change in
Control.


Equity Restructurings


In the event that any unusual or non-recurring transactions, including an
unusual or non-recurring dividend or other distribution (whether in the form of
an extraordinary cash dividend, dividend of shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares or other securities of MAA, issuance of warrants or other rights to
purchase shares or other securities of MAA, or other similar corporate
transaction or event affects the shares or other securities of MAA, then the
Compensation Committee of the Board of Directors shall in an equitable and
proportionate manner (and, as applicable, in such equitable and proportionate
manner as is consistent with Sections 422 and 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder) either: (i) adjust any or
all of (1) the aggregate number of shares or other securities of MAA (or number
and kind of other securities or property) with respect to which awards may be
granted under the 2011 Long Term Incentive Program; and (2) the number of shares
or other securities of MAA (or number and kind of other securities or property)
subject to outstanding awards under the 2011 Long Term Incentive Program,
provided that the number of shares subject to any award shall always be a whole
number; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding award.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------